Hall, Presiding Judge.
Defendant appeals from his conviction for the offense of failing to pay for agricultural products purchased on a cash' sale basis. Code Ann. § 5-9914.
The evidence would authorize a finding that this was a cash sale. The court’s charge on the subject merely instructed the' jury that some reasonable delay between delivery and payment in order to compute the price would not preclude a finding of cash sale. See Troup v. State, 209 Ga. 9 (70 SE2d 470).
Argued March 2, 1972—
Decided April 3, 1972—
Rehearing denied April 28, 1972.
J. Laddie Boatright, for appellant.
Albert D. Mullis, District Attorney, for appellee.
The evidence would also authorize a finding that the offense was committed in Telfair County as defendant arranged and paid for shipment from the collection point there to his place- of business. Venue was therefore proper. Garmon v. State, 219 Ga. 575 (4) (134 SE2d 796).
All other enumerations of error are without merit.

Judgment affirmed.


Pannell and Quillian, JJ., concur.